DETAILED ACTION
This office action is in response to applicant’s filing dated October 20, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020 has been entered.
 
Status of Claims
Claim(s) 1-3 and 10-23 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed April 27, 2020.  Claim(s) 4-9 were previously cancelled. 
Applicants elected without traverse Group I, drawn to a method of treating a solid tumor cancer patient comprising administering to a patient in need of treatment 4,4,4-trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)- 6-oxo-7H-pyrido[2,3-d] [3 ]benzazepin-7-yl] amino ]-1-methyl-2-oxoethyl]butanamide as the elected invention and leiomyosarcoma as the elected 
Claims 1-3 and 10-23 are presently under examination as they relate to the elected species: leiomyosarcoma and prednisone.

Priority
The present application is a national stage entry of PCT/US2017/048308 filed on August 24, 2017, which claims benefit of US Provisional Application No. 62/381,911 filed on August 31, 2016.  The effective filing date of the instant application is August 31, 2016. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.
Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-3 and 10-23 stand rejected under 35 U.S.C. 103 as being unpatentable over Hipskind et al (WO 2013/016081 A1, cited in the IDS filed June 17, 2019) in view of Ferrando et al (WO 2008/112249 A1, cited in a previous Office Action).
While the examination has not been expanded beyond the elected species: leiomyosarcoma (as the solid tumor species), the following rejection is made to further prosecution with regards to the claims which read on the elected species, and that are being taught by the prior art with regard to the broader genus of “solid tumor”.
Hipskind teaches a method of treating a cancer which is T-cell acute lymphoblastic leukemia, breast cancer, ovarian cancer, or medullobastoma  comprising administering to a patient in need thereof a therapeutically effective amount of (claims 6 and 8) a compound of the structure: 

    PNG
    media_image1.png
    439
    653
    media_image1.png
    Greyscale

Compound 1 is equivalent to the instantly claimed compound, 4,4,4-Trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide.  Moreover, Hipskind teaches Compound 1 is a notch signaling inhibitor (page  2, lines 4-10) and Compound 1 inhibits NIICD (NOTCH 1 intracellular domain) signaling peptide generation by inhibiting γ-secretase activity.  Hipskind teaches anticipated dosages of Compound 1 or a pharmaceutically acceptable salt or hydrate thereof are in the range of 0.1 to 200 mg/patient/day. Preferred dosages are anticipated to be in the range of 1 to 175 mg/patient/day. Most preferred dosages are anticipated to be in the range of 5 to 150 mg/patient/day; the exact dosage required to treat a patient and the length of treatment time will be determined by a physician in view of the stage and severity of the disease as well as the specific needs and response of the individual patient; although expressed as dosage on a per day basis, the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy (hypersecretion and accumulation of mucus in the gastrointestinal tract); in addition to daily dosing, dosing every other day (Q2D); every other day over a five day period followed by two days without dosing 
Hipskind does not teach the glucocorticoid is the elected, prednisone.  
However, Ferrando teaches a method for treating or ameliorating a side-effect of a NOTCH-1 inhibitor in a patient comprising administering to the patient an effective mount of a glucocorticoid ([0050] and claim 1); wherein the patient has cancer (claim 2).  Moreover, Ferrando teaches activation of NOTCH receptors has also been implicated in the pathogenesis of numerous solid tumors, including breast and ovarian carcinomas and medullobastoma thereby supporting a possible role for GSIs (γ-secretase inhibitors) in the treatment of solid tumors [0006]; GSIs effectively inhibit the last proteolytic cleavage required for the activation of the NOTCH-1 receptor [0006], thus GSIs read on Notch inhibitor.  Thus, Ferrando suggests the use of a NOTCH-1 inhibitor for treating solid tumors.  Ferrando teaches any known or to-be-discovered glucocorticoid may be used, so long as it provides a synergistic effect when administered with a NOTCH-1 inhibitor; non-limiting examples of glucocorticoids include dexamethasone and prednisone [0041].  
Since Hipskind teaches a method of treating solid tumors, including breast cancer, ovarian cancer, and medullobastoma with 4,4,4-Trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide and a prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any glucocorticoid) for another (prednisone) with an expectation of success, since the prior art establishes that both function in similar manner.

With regard to the limitation wherein a loading dose and up to 12 doses at 75 mg-150mg/dose is administered twice or three times per week for at least one week during a 28 day cycle, followed by a maintenance dose of 50 mg/dose administered three times per week, Hipskind teaches anticipated dosages of Compound 1 or a pharmaceutically acceptable salt or hydrate thereof are in the range of 0.1 to 200 mg/patient/day. Preferred dosages are anticipated to be in the range of 1 to 175 mg/patient/day. Most preferred dosages are anticipated to be in the range of 5 to 150 mg/patient/day.   The exact dosage required to treat a patient and the length of treatment time will be determined by a physician in view of the stage and severity of the disease as well as the specific needs and response of the individual patient. Although expressed as dosage on a per day basis, the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy (hypersecretion and accumulation of mucus in the gastrointestinal tract). In addition to daily dosing, dosing every other day (Q2D); every other day over a five day period followed by two days without dosing (T.T.W.); or every third day (Q3D) may be appropriate. A dosing regimen of every other day, T.I.W. or every third day is preferred along with administration (pre-, concomitant, or post-administration of Compound 1 of dexamethasone to manage or ameliorate mucoid enteropathy (page 4, line 23-page 5, line 6).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).   It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts and treatment regimens of Compound 1 taught by Hipskind as a starting point for optimizing the amount and treatment regimen of Compound 1 utilized to treat a solid tumor, including breast cancer, ovarian cancer and medullobastoma, comprising administering Compound 1 and a glucocorticoid since Hipskind teaches Compound 1 is useful for treating a solid tumor, including breast cancer, ovarian cancer and medullobastoma, and because dosage and treatment regimen are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	

  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the dosing regimen and dosing amounts of 4,4,4-Trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide and prednisone for use in a method of treating a solid tumor, including breast cancer, ovarian cancer, and medullobastoma In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). 
Taken together, all this would result in the practice of the method of claims 1-3 and 10-23 with a reasonable expectation of success.


New Objections and/or Rejections
Claim Rejections - 35 USC § 103
Claims 1-3 and 10-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hipskind et al (WO 2013/016081 A1, cited in the IDS filed June 17, 2019) in view of Ferrando et al (WO 2008/112249 A1, cited in a previous Office Action) as applied to claims 1-3 and 10-23 above, and further in view of Pant et al (Journal of Clinical Oncology, 2012;  30(15_suppl):3008-3008).
Hipskind and Ferrando suggest all the limitations of claims 1-3 and 10-23 (see above 103), except wherein the solid tumor cancer is the elected, leiomyosarcoma.
However, Pant teaches Notch signaling plays a critical role during stem cell self-renewal and is deregulated in multiple human cancers; the Notch pathway may be activated inappropriately by receptor mutation and overexpression as well as aberrant signals from the tumor microenvironment; LY900009 is a selective small-molecule inhibitor of gamma secretase, the enzyme that cleaves and thereby activates Notch receptors (Background); 22 patients received LY900009 across 6 dose levels: 2mg (3pts), 4mg (4pts), 8mg (3pts), 15mg (3pts), 30mg (6pts), and 60mg (3pts); two patients (10%) with leiomyosarcoma and ovarian cancer received 4 cycles of therapy (Results); LY900009 demonstrates acceptable safety and pharmacokinetics in patients with advanced cancer; pharmacodynamic endpoints show pathway inhibition at tolerable doses (Conclusions).
As such, since Hipskind and Ferrando teach a method of treating solid tumors, including ovarian cancer with 4,4,4-Trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide and prednisone and that  4,4,4-Trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide is a Notch inhibitor and inhibits NIICD (NOTCH 1 intracellular domain) signaling peptide generation by inhibiting γ-secretase activity, and since Pant teaches that administering a small-molecule inhibitor of gamma secretase is useful in a method of treating ovarian cancer and leiomyosarcoma, it would have been prima facie obvious for a 

Response to Arguments
Applicant argues:
The present claims recite a method of treating a solid tumor cancer patient by administering the claimed compound in a specific dosing regimen involving a recited loading dose of up to 12 doses at 75-150 mg/dose administered twice or three times per week for at least one week during a 28 day cycle, and a maintenance dose of 50 mg/dose administered three times per week. As described in the specification the specific dosing regimen was developed to provide improved therapeutic efficacy while ameliorating or mitigating gastrointestinal toxicities.  Neither Hipskind nor Ferrando, singly or in combination, teaches or provides motivation for a dosing regimen that includes a higher loading dose or doses followed by a lower maintenance dose or doses, in an effort to improve efficacy while reducing gastrointestinal toxicities.  Hipskind teaches dosages of Compound 1 or a pharmaceutically acceptable salt or hydrate thereof in the range of 0.1 to 200 mg/patient/day, with preferred dosages in the range of 1 to 175 mg/patient/day, and with most preferred dosages in the range of 5 to 150 mg/patient/day.  While Hipskind suggests a dosing regimen may be adjusted to "provide a more optional therapeutic benefit" or "to manage and ameliorate mucoid 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Hipskind teaches anticipated dosages of Compound 1 or a pharmaceutically acceptable salt or hydrate thereof are in the range of 0.1 to 200 mg/patient/day. Preferred dosages are anticipated to be in the range of 1 to 175 mg/patient/day. Most preferred dosages are anticipated to be in the range of 5 to 150 mg/patient/day; the exact dosage required to treat a patient and the length of treatment time prima facie obvious to one of ordinary skill in the art to utilize the dosing regimens taught by Hipskind as a starting point for optimizing the dosing regimen of Compound 1 to treat a solid tumor with an expectation of success, because the dosing regimen is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


	Applicant argues:
Even if a prima facie case of obviousness based on optimization of dosing is established, which Applicant does not concede to, this is rebutted because the claimed dual dosing regimen was not recognized in Hipskind to be a result-effective variable.	Managing or ameliorating hypersecretion and accumulation of mucus in the gastrointestinal tract is different from ameliorating or mitigating gastrointestinal toxicities. Nonetheless, Hipskind does not teach the use of a lower dose in order to manage or ameliorate mucoid enteropathy, let alone to ameliorate or mitigate gastrointestinal toxicities as sought in the instant application. This is consistent with Hipskind being directed to the use of a single fixed dose since although lowering the single fixed dose could potentially manage or ameliorate mucoid enteropathy, it would do so at the expense of therapeutic efficacy, which may explain why Hipskind does not teach or suggest such an approach for managing or ameliorating mucoid enteropathy. Rather, a person of ordinary skill in the art, reading Hipskind, would not be motivated to optimize the dosing of 
	
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that the skilled artisan would be generally that of an M.D. or Ph.D.  Optimizing dose and adjusting doses to ameliorate side effects is routine and well understood in the art of therapeutic treatment.  Moreover, as set forth above, Hipskind teaches the exact dosage required to treat a patient and the length of treatment time will be determined by a physician in view of the stage and severity of the disease as well as the specific needs and response of the individual patient; although expressed as dosage on a per day basis, the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy (hypersecretion and accumulation of mucus in the gastrointestinal tract).  Thus, Hipskind explicitly contemplates optimizing the dose and treatment regimen to reduce gastrointestinal side effects.

Conclusion
Claims 1-3 and 10-23 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628